Hosmer, Ch. J.
From the declaration of the plaintiffs below, it appears, that the highest sum recoverable on the note in suit, was thirty dollars for the interest due upon it; no part of the principal having become payable. The cause was unappealable, not being within the jurisdiction of the superior court. The judgment of that court must, therefore, be reversed, and the cause remanded to the county court for further proceeding.
The other Judges were of the same opinion.
Judgment reversed; and the Cause remanded to county court.